              Case 2:20-cv-01544-MJH Document 1 Filed 10/09/20 Page 1 of 5




Marl A. Smith. I..:squire \P.J\ I,D.±89597)


Thi} I.i`\\' OI`fice {tt` Mark A. Smith
.``55[.ifthA\`i`nut`
Suitc`J0-i
Pittsbui.gh. P.i\ 15223



         Iti THF. IL`'lTF.D STATE.S FEDERAL COL.RT, \l'ESTERN DISTRICT 0F
                                             PENNSYLVANIA

 D^VI[) FOX.                                                Case N(1.:   2:20-cv-1544

                                             Plainti'`f..
                                                            C`OMPLAI\tT
                           \.


 uN'ITf,D si ATEs or. AMERI(`A

                                          I)l```cndant.


                                                   PARTIES


    I.   Plaintil`f [)a\.id r`ox is an adult resident ttf Alli`ghen}. Coum.\.. Comm{tn``'.ealth ot`


         Pentis\'l\ania.


    3.   The United States I'ostal Ser\ici-is an agenc.\' under the dircetion ol`the 1 inited States of

         America iind Michac`l Caplan \tas. {m .Iunc =7. 2018 at the timc` ol`the crash. an ¢mplo}'ee

         o1` Thc' I tniti.d Slates ol` .t\merii`a and,`or United States Postal Si`rvic`e.


    3.   On June 27. =(H 8. \Iic`hai`l Caplan \`.as opt.rating a ti.uck dul.ing the coui.sc and scopi` i}l`

         his i`mplo.`.mi`n` u ilh llie lj'nited States o}` America and.''or lhi` Limited States Postal

         Ser\icc.
           Case 2:20-cv-01544-MJH Document 1 Filed 10/09/20 Page 2 of 5




                                     rmsDlcTloN
4. This action arises under 28 U.S.C. § 2671 et seq., the Federal Tort Claims Act and

     jurisdiction for this action arises under, 28 U.S. Code § 1346(bx IL as the Plaintiffs

     harms and losses were caused by the negligence of an cmployec of the United States of

     America and their agency, United States Postal Service, Michael Caplan, while acting

     within the scope of his employment. Venue is proper within the Western District of

     Pennsylvania pursuant to 28 U.S.C § 1402(b) because David Fox, the Plaintiff, resides in

     this judicial district.

5. Pusuant to the provisions of 28 C.F.R. Part 14 and/or 28 U.S.C. § 2675, Plaintiff has

     provided liefendant United States with a proper and timely notice of his clain. jin

     Amcndcd Standrrd Form 95 was duly served on the United States Postal Service on

     January 6, 2020 which was less than two years from the date of the subject crash.

6.   Mr. I.`ox's claim was denied by the agency in writing pursuant to 28 U.S.C. § 2401 on

     May 15' 2020.


                                          EA£J±
7. On June 27. 2018. Michael Caplan was under the direct supervision, authority, employ

     and control of Defendant United States Postal Service. During all times material, Michael

     Caplan was assigned to be a postal truck driver.

8. As a postal truck driver under the Defendant's employ, Mchael Caplan owed a duty to

     safely operate his vehicle under control and in a reasonable and pndent manner and to

     adhere to the federal, state, and municipal laws and traffic codes.
          Case 2:20-cv-01544-MJH Document 1 Filed 10/09/20 Page 3 of 5




9. The intersection of Beulah Road with Mccrady Street is located in the Churchill Borough

   of Allegheny County, Permsylvania, and it is where NIchacl Caplan in his Ford F350

    struck PlaintilT David Fox in his I]onda.

10. Michael Caplan failed to }'ield the right of way and drove his vehicle directly into the

    path of Plaintiff David Fox when he attempted to make a left turn from Mccrady Street

    onto Beulah Road and strui`k Plaintiff David Fox resulting in the crash happening in the

    intersection of Beulah Road and Mccrady Street.

11. Michael Caplan was alleged to have violated Scotion 3714A of the Permsylvania Motor

    Vehicle Code (Careless Driving) when he caused to crash between the USPS truck and

    un. Fox.s car.


                   m\fD°±.5=?.`iE-`=.]`:f5A¥T%E`±±]6+FB.]LL\!(E`i]c^
12. Plalntifi` David Fox incorporates by reference all previous allegations as though

specifically set forth herein.

13. As a direct and proximate cause of the negligent, careless and unlawful acts and

omissions of the Defendant, and their employee and/or agent, Plaintiff David Fox suffered

bodily injuries, including post traumatic bilateral osteonecrosis, radial tear of the posterior

horn of the medial meniscus some of which may be permanent in nature, all to his general

damage`

14. As a direct and proximate result of the negligent, careless, and unlawful acts and

    omissions of Defendan and their employee and agent, Plalntif`f David Fox has incurred

    medical expenses and may incur medical expenses in the future.
         Case 2:20-cv-01544-MJH Document 1 Filed 10/09/20 Page 4 of 5




15. As a direct and proximate cause of the negligent, careless and unlawful acts and

   omissions of Defendant and their employee and agent, Plaintiff David Fox has incured

   economic losses including but not limited to lost income in the past and in the future,

I 6. As a direct and proximate cause of the negligent, carele§§ and unlawful acts and

   omissions ot` Defendant and their employee and agent. Plaintiff David Fox has been

   caused to suffer damages, harms and ]osses of enjoymem of life, inconvenience,

   isolation, the inability to participate in life's activities. the freedom from pain nomally

   enjoyed before the crash and his injuries.

17. Because of his failure to }.ield the right of way and his failure to pay attention committed

   by Michael Caplan, who was acting within his scope of cmploymcnt with the Defendant

   United States of America and/or United States Postal Service, Plaintiff David Fox was

   and has been caused to suffer the harms and los§es set forth herein.

18.Def`endantUnitedStatesofAmericaand/orUhitedStatesPostalServiceareresponsible

   for the negligent acts and/or omissions of Michael Caplan under the doctrine of

   respondeat superior, agency and/or pursuant to 28 U.S.C. § 1346(b)(1).



19. Michael Caplan was an emplo}'ee of the United States Postal Service at the time of the

   crash.

20. Michael Caplan was driving a vehicle issued by the United States Postal Service and was

   acting within the scope of his employment while driving the vehicle that caused the

   crash.

21. At all relevant times, Michael Caplan owed a drty' to operate the vehicle under control

   and to pay attention in a reasonable and prudent marmer under the circumstances.
               Case 2:20-cv-01544-MJH Document 1 Filed 10/09/20 Page 5 of 5




    22. Michael ('aplan bri.ai`hed his dul.\ \`'hc`n he ncgligcntl}. attemi)ted to turn his truck

        dirt`cll}' into the path of Plaintil`l` I)a\\`id I-`o.\.


    2..t. Defendant Unilcd States ol` America is liable t`or Plaiiltit`l` Da` id Fox.s injuries. Iosst`s.


        harms and damages caiised to him.




        W'I IERI;F()RE. Plaiiitifl` diiiiands a jur.\' lrial andjudgmem against Del.endant

iiidi\iduall} . jointl}' and se\ erall} plus costs. disbui.st:nients. ri`asonable attornc}'s t`ees. interest.


and \thalc\ er ttther reliet` the (.ourt deems just and equilabl...
                                                                              `   .A..h




 I)ated:_IA-__8_i.i_Q___.2U2(J                                Mark j\` Smith.


                                                                       .~ ,`Jty`


                                                              8}`: M:`rk A. Smith #8.)597
                                                              ..\tlt)mc`}' I`or Plaintit`l`

                                                              355 ril.th A\.cnu.`. Suite 2{)5
                                                              Pittsburgh. PA 15222
                                                              (412)368-8398 P
                                                             msmithi'ci,/injury.l&\+?.ei.pgh.c`mi


                                           AC`KNOWLF.D{`;.\lF.NT

        The undersigned hereb}' acknt"` ledge.` that sanctions. including c{tsts. disbursements. and

rcasonabl.` atlomc.\' fees. rna.\ ho' awarded pursuam to 28 lLS. Codi` (`hapter I 71 § 2671 -8(} to

thi. parl} against ``hom thi` allegations in this pleading are asserted.
